Citation Nr: 1431297	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  07-10 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for hypertension.

2.  Entitlement to an initial evaluation in excess of 10 percent for right Achilles tendon repair.

3.  Entitlement to an evaluation in excess of 10 percent for bilateral pes planus.

4.  Entitlement to service connection for sleep apnea, to include as being secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to December 1983 and from September 1990 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2005 and February 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified at a Travel Board hearing before the undersigned in April 2011.  

In March 2012, the Board remanded the claims of service connection for right ear hearing loss, sleep apnea, to include as being secondary to service-connected hypertension, and entitlement to compensable ratings for hypertension, bilateral pes planus and right Achilles tendon repair to the RO via the Appeals Management Center (AMC).  In a December 2012 rating decision, the AMC granted service connection for right ear hearing loss, resolving that appeal.  The AMC also granted 10 percent ratings each for right Achilles tendon repair and bilateral pes planus.  The Veteran continues his appeal of the initial rating claims as well as the claim for service connection  for sleep apnea.  

The record before the Board consists of the Veteran's paper claims file and an electronic record known as Virtual VA.  Records added to the Virtual VA folder following the issuance of the most recent Supplemental Statement of the Case (SSOC) in January 2013 include treatment records from the VA's Vista Gainesville medical group and are dated from September 2010 to December 2012.  Records that were considered by VA in relation to this appeal are dated through November 2011 as reflected in that SSOC.  The only new record not previously considered by in the SSOC is a December 2012 eye examination, which is not relevant to the issues in this appeal.  Regardless, the Veteran submitted a signed waiver in January 2013, in response to the SSOC, indicating that he waived review by agency of original jurisdiction for any additional evidence submitted in this claim.  Accordingly, the Board may proceed with appellate review at this time.  

The claim of entitlement to service connection for sleep apnea is addressed in the Remand that follows the Order section of this decision and is remanded to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the pendency of the claim, the Veteran's hypertension has been manifested by diastolic blood pressure predominantly below 100 and systolic blood pressure predominantly below 160.

2.  Although the Veteran requires medication for control of his hypertension, he does not have a history of diastolic blood pressure predominantly 100 or more.

3.  The Veteran's right Achilles tendon repair is manifested by (a) a tender post-surgical scar and (b) not more than moderate limitation of ankle motion; marked limitation is not shown.

4.  Throughout the pendency of the claim, the Veteran's bilateral pes planus has not been more than severe and is manifested by evidence of pain on manipulation and use accentuated, indication of swelling on use and characteristic callosities; the disability is not pronounced, as marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances is not shown.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.104, Diagnostic Code 7101 (2013).

2.  The criteria for a rating in excess of 10 percent for right Achilles tendon repair (other than scar) have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2013).

3.  The criteria for the assignment of a separate disability rating for scarring associated with the right Achilles tendon repair have been met.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).

4.  The criteria for a rating of 30 percent, but no higher, for bilateral pes planus have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO's October 2006, August 2007, June 2008 and March 2012 letters in combination provided the Veteran with all required information although not prior to the initial adjudication of the claims.  Regardless, the claims were readjudicated in the January 2013 supplemental statement of the case.  The Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

The duty to assist the Veteran has also been satisfied.  The Veteran's service treatment records, as well as identified private medical records and VA and Naval Hospital Jacksonville medical treatment records have been obtained.  Following remand, the AMC sent the Veteran a letter seeking records or authorization to obtain private treatment records from providers identified by the Veteran, but no response was received.  Additionally, VA provided the Veteran with VA examinations in April 2012 to determine the severity of his hypertension, right Achilles and bilateral pes planus.  The reports of these examinations are adequate for rating purposes.  The Veteran has not contended and the evidence does not otherwise show that his hypertension, pes planus or Achilles tendon repair residuals have increased in severity since the April 2012 VA examination.  The Board finally notes that the record reflects that the originating agency has complied with the Board's remand directives. 

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  Following the hearing, the case was remanded in order to obtain additional treatment records and to afford the Veteran a VA examination.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

Accordingly, the Board will address the merits of the claim.

II.  Initial and Increased Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In accordance with 38 C.F.R. §§ 4.1 , 4.2, 4.41, 4.42 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review.

1.  Hypertension

A 10 percent rating is assigned for hypertension when diastolic pressure is predominantly 100 or more or systolic pressure is predominantly 160 or more, or if there is a history of diastolic pressure predominantly 100 or more and the Veteran requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

The Veteran is currently assigned a noncompensable evaluation for hypertension effective July 1, 2005, the effective date of service connection.  He seeks a compensable disability rating.  However, the Board has reviewed the entirety of the record and concludes that the preponderance of the evidence is against a compensable rating for hypertension.  It is certainly not in dispute that the Veteran does have some elevations of blood pressure with diastolic over 100 and systolic over 160, but he does not have diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more, nor does he have a history of diastolic pressure predominantly 100 or more even though he does require continuous medication for control.  The Veteran was diagnosed with hypertension in service and started taking medication for it in service.  On VA examination in February 2005, his blood pressure was 160/100.  The examiner noted that the Veteran's blood pressure was somewhat elevated on the day of the examination, that he was on three medications for control of his blood pressure, and that it was the Veteran's report that it was usually normal.  A list of 20 blood pressure readings submitted by the Veteran dated July 11 to 27, 2007, show readings ranging from as low as 127/81 to 168/110 and 164/120.  

The Veteran's post-service medical records also contain a large number of blood pressure readings from throughout the appeal period.  Treatment records from Naval Hospital Jacksonville show that the Veteran's readings included 137/91 in July 2006, 157/100 in November 2006, 140/84 in March 2007, 132/90 in April 2007, 160/100 in July 2007, 167/112 in July 2007, 156/102 in July 2007, 124/72 in April 2009, 146/95 in April 2009.  Other readings include 143/99, 143/93 in a February 2008 VA examination, 140/95 and 156/102 in July 2007 private treatment records.  Thus, although the Veteran's hypertension requires continuous medication, he does not have a history of diastolic pressure predominantly 100 or more.

The Veteran was afforded a VA examination in April 2012 by a physician who reviewed the claims folder.  The physician noted that the Veteran was under continuous medication for control of hypertension but that the Veteran did not have a history of a diastolic blood pressure elevation to predominantly 100 or more.  Readings at the examination included 150/90, 150/90, 150/90.  The physician opined that the hypertension did not impact the Veteran's ability to work.  The Veteran reported that his hypertension was diagnosed in 1985 and was currently uncontrolled despite multiple medications.  He denied cardiac disease, orthopnea, dyspnea or syncopal episodes.  Examination noted no other abnormalities.  

Because of the opinion of the VA examiner as well as the Board's own review, it finds that the records reflect that a smaller portion of blood pressure readings showed systolic pressure of 160 or more, or diastolic pressure of 100 or more.  The Board finds that the Veteran does not have a history of diastolic pressure predominantly 100 or more and has not had diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more during the period of this claim.  Thus, the criteria for a compensable rating for hypertension have not been met.

2.  Right Achilles tendon repair

The Veteran has been diagnosed with right Achilles tendon repair.  A 10 percent rating has been assigned under 38 C.F.R. § 4.71a, Diagnostic Codes 5271, effective July 1, 2005, the effective date of service connection.  

Under the Diagnostic Code 5271, a 10 percent evaluation applies to a "moderate" limitation of ankle motion, and a 20 percent evaluation applies to a "marked" limitation of ankle motion.  See 38 C.F.R. §4.71a, Diagnostic Code 5271 (2013).

The Rating Schedules does not define the words "moderate" and "marked."  When evaluating whether the Veteran's limitation of ankle motion is moderate or marked, rather than applying a mechanical formula, the Board will evaluate all of the evidence to ensure that its decision is equitable and just.  See 38 C.F.R. 4.6 (2013). 

A normal range of motion for the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71 , Plate II (2013).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

VA and private treatment records, along with VA examination reports reflect that there is right ankle pain but the preponderance of the evidence is against a finding of marked limitation of ankle motion.  

Service treatment records show that the Veteran ruptured his right Achilles tendon, which was repaired with good results in 1994.  

A report of VA examination dated in February 2005 reflects that the Achilles tendon had a scar with no residual disability.  He had pain in the area from time to time but there was full range of motion.  

VA examination of the feet in February 2008 showed complaints of right Achilles tendon pain, stiffness, fatigue, weakness and swelling while walking, standing and at rest.  He reported flare-ups of swelling several times a year but less than monthly which lasted for one to two days.  The Veteran could walk a 1/2 mile and stand for 15 to 30 minutes.  The examiner felt pes planus and right peroneal tendonitis could cause increased absenteeism if the Veteran had a flare-up.  There was no evidence of heel spurs.  The examiner felt that the right peroneal tendonitis was not related to Achilles tendon rupture or pes planus, as no medical literature supported a connection.  

In a February 2008 VA scars examination, the Veteran was noted as having a .5 x 7 centimeter scar across the ankle in the Achilles tendon area.  The scar was tender on palpation and adherent but caused no functional limitation, there was no underlying tissue damage, skin ulceration or break down over the scar.  The right foot had dry skin.  The diagnosis was scar residual from right Achilles tendon repair.

A private podiatry report dated in April 2009 shows partial right Achilles tendon tear with underlying severe tendonosis.  

VA examination of the right ankle in April 2012 was conducted by a VA physician who reviewed the claims folder.  Right Achilles tendon rupture and repair diagnosis was noted along with ankle strain.  The right ankle demonstrated no limitation of motion to include full plantar flexion to 45 degrees and dorsiflexion to 20 degrees, with no change after repetitive testing.  There was no functional loss of the right ankle nor was there less movement than usual, more movement than usual, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, disturbance of locomotion, or interference with sitting, standing and weight-bearing.  There was no localized tenderness or pain, however, stretching of the deltoid ligament and lateral ankle ligament elicited mild discomfort.  Muscle strength was normal.  There was no ankylosis.  No additional related conditions were present.  There was no edema of the joint or erythema seen.  The tibiotalar joint was intact without instability.  No assistive devices were used by the Veteran.  There was no functional impact of the Achilles tendon repair.  The Veteran reported constant burning pain across his ankle, along with arthritis, heel spurs and soft tissue damage.  He could walk 1/2 mile slowly.  He used Aleve and Celebrex for pain.  The Achilles was noted to be not erythemose or edematose and there was a well-healed scar without tenderness to palpation.  The right Achilles was mildly thicker than the left without bowing, likely due to previous surgery.  

Based on the record, the Board finds that an evaluation in excess of 10 percent for the Veteran's right Achilles tendon repair is not warranted on the basis of limitation of motion.  Although the Veteran complains of pain, stiffness, fatigue, weakness and swelling, limitation of motion of the ankle has not been demonstrated.  The Veteran has been assessed as having normal motion, to include on repetitive testing during VA examinations.  In addition, the 2012 examiner determined that there was no functional loss of the right ankle nor was there less movement than usual, more movement than usual, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, disturbance of locomotion, or interference with sitting, standing and weight-bearing.  Accordingly, the Veteran's reported symptoms, including on flare-ups several times a year which last for a day or two, are contemplated by the assigned 10 percent evaluation.  An evaluation in excess of 10 percent based on limitation of motion of the ankle is therefore not warranted.  In addition, there is no evidence that the ankle is manifested by ankylosis (Diagnostic Codes 5270 and 5272) or malunion (Diagnostic Code 5273) so a rating is not warranted under those Diagnostic Codes.  

The evidence does confirm that right Achilles disability has been manifested by tenderness or pain throughout the initial evaluation period consistent with the current 10 percent rating.  However, the evidence is strongly against a finding that there is marked limitation of ankle motion.  The ankle motion measured on examination is uniformly within normal limits.  Moreover, symptoms pertaining to pain on manipulation and use of the foot as well as any inward bowing of the tendo Achilles is contemplated by the rating that is assigned separately pursuant to Diagnostic Code 5276.  Accordingly, a separate evaluation is not warranted pursuant to that code or any of the other codes pertaining to the feet.  Although the Veteran has been diagnosed as having other disabilities of the foot, including neurological disability, those disabilities, with the exception of peripheral neuropathy, are not service-connected.  Moreover, peripheral neuropathy is separately rated pursuant to Codes 8520-8525.  Therefore, codes pertaining to those disorders are not applicable here.  Therefore, the Board concludes that a rating in excess of 10 percent rating is not warranted.

Nonetheless, the evidence also demonstrates that the Veteran has a scar as a result of his service-connected Achilles disability.  At the February 2008 examination, the examiner found that there was a .5 x 7 centimeter tender scar across the ankle in the Achilles tendon area.  In light of this finding, the assignment of a separate disability rating for scar associated with the service-connected Achilles disability is warranted.  While tenderness has not been noted thereafter, pursuant to McClain v. Nicholson, 21 Vet. App. 319 (2007), an associated disability manifested by scar is shown during the pendency of the claim.  To ensure that there is no prejudice by virtue of the Board assigning a rating in the first instance, the agency of original jurisdiction will assign the rating and the effective date.

3.  Bilateral Pes Planus

The Veteran has also been diagnosed with bilateral pes planus.  A 10 percent rating has been assigned under 38 C.F.R. § 4.71a, Diagnostic Codes 5276, effective July 1, 2005.  

Moderate pes planus (flat foot) with weight-bearing line over or medial to the great toe, inward bowing of the tendo-achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  For severe pes planus manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, a 20 percent rating is warranted if the severe pes planus is unilateral and a 30 percent evaluation is warranted if the severe pes planus is bilateral.  For pronounced pes planus manifested by marked pronation, extreme tenderness of plantar surface of the feet, marked inward displacement and severe spasm of the tendo-achillis on manipulation, not improved by orthopedic shoes or appliances, a 30 percent rating is warranted for unilateral involvement and a 50 percent rating is warranted bilateral involvement.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

VA and private treatment records, along with VA examination reports reflect that there is foot pain that more nearly approximates severe bilateral pes planus, but the preponderance of the evidence is against a finding of pronounced pes planus either unilaterally or bilaterally.  

Service treatment records show that pes planus was noted at separation but not noted on entrance.  Service connection was awarded for bilateral pes planus in a 1990 rating decision.  The Veteran returned to active service thereafter, and separated again in June 2005.  He sought a compensable rating which was ultimately granted during this appeal, and he seeks a rating in excess of 10 percent.  

VA examination of the feet in February 2008 showed complaints of bilateral heel spurs with pain in the morning when he first gets up.  Private treatment records dated in 2006 and 2007 were reviewed noting plantar fasciitis, tarsal tunnel syndrome, neuropathy bilaterally, neuroma 2nd interspace, bilateral neuropathy and right peroneal tendonitis.  There was bilateral foot pain reported with walking and standing.  Swelling was noted as a flare up several times per year but less than monthly.  He reported using orthotic inserts for pes planus with poor efficacy.  Examination of the feet showed bilateral tenderness but no swelling, instability, weakness, pes cavus, abnormal weight bearing, hammertoes, hallux valgus or rigidus, skin or vascular abnormality of the left foot (right foot had dry skin), malunion or nonunion of tarsal or metatarsals, alignment or pronation problems.  An arch was present on non-weight bearing but not on weight bearing.  There was no pain on manipulation.  There was no deformity or atrophy of the feet.  Gait was normal.  The Veteran reported that he was working as a driver and maintenance repair person full time.  He had lost less than a week of work in the last year due to headaches and hypoglycemia.  There was no objective evidence of heel spurs.  Pes planus was noted.  Peroneal tendonitis of the right foot was noted.  The examiner felt pes planus and right peroneal tendonitis could cause increased absenteeism if the Veteran had a flare-up.  There was no evidence of heel spurs.  The examiner felt that the right peroneal tendonitis was not related to Achilles tendon rupture or pes planus, as no medical literature supported a connection.  The disability was noted to have severe effects on chores, exercise, sports, recreation, traveling, and driving.

VA examination for pes planus in April 2012 was conducted by a VA physician who reviewed the claims folder.  Bilateral foot pain was noted.  The Veteran had pain on use of the feet which was accentuated and pain on manipulation of the feet which was accentuated.  There was no indication of swelling on use, nor were there characteristic calluses.  There was no extreme tenderness of the plantar surfaces.  There was decreased longitudinal arch with weight bearing.  There was no marked deformity or pronation, and the weight-bearing line did not fall over or medial to the great toe.  There was no inward bowing of the Achilles tendon, nor was there marked inward displacement and severe spasm of the Achilles tendon on manipulation.  There was no other lower extremity deformity other than pes planus.  The Veteran did not use assistive devices.  The flatfoot did not impact his ability to work.  The Veteran reported burning sensation and pain and occasional trouble walking but he was able to walk a 1/2 mile.  He could stand without asymmetry, gait was slow but without antalgic weight bearing.  There was subjective tenderness in the heel and dorsum of the feet.  Arch was bilateral on non-weight bearing and minimal upon weight bearing.  

Based on the record, the Board finds that an evaluation of 30 percent for the Veteran's bilateral pes planus is most nearly approximated.  The Veteran does have pain on manipulation and use accentuated as noted on examination and there is indication of swelling on use as described by the Veteran.  Moreover, the 2008 examiner noted severe effects on chores, exercise, sports, recreation, traveling, and driving.  A September 2010 treatment record shows calluses.  Collectively, the manifestations are sufficient to approximate severe disability.  

However, pronounced pes planus has not been shown or approximated.  The Veteran has reported, including in a June 2006 statement and as noted on the February 2008 examination report, that orthotics do not help.  Nevertheless, the record does not show marked pronation, extreme tenderness of plantar surface of the feet, marked inward displacement and severe spasm of the tendo-achillis on manipulation, which is not improved by orthopedic shoes or appliances.  

Therefore, the Board concludes that a 30 percent rating, and no more, is warranted for bilateral pes planus under DC 5276.  The Board finds that DC 5276 for 'acquired flat foot' is the most appropriate code as opposed to DC 5284 which is used to rate 'foot injuries, other', because the description of the disability set forth at DC 5276 is consistent with the manifestations consistently shown by the Veteran's disability throughout the appeal period as well as the history of the disability.  Specifically, it notes that the 30 percent rating criteria for DC 5276 include manifestations which the Veteran's disability has demonstrated, including, pain on manipulation and use accentuated, indication of swelling on use and characteristic callosities.  Therefore, it is considered the most appropriate and favorable diagnostic code for this disability.

4.  Additional Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403  (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a higher rating under any applicable diagnostic code for the disabilities discussed above. 

Consideration has been given to assigning a staged rating or further staged rating; however, at no time during the period in question has any of the disabilities warranted more than the assigned ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has considered whether the case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the service-connected disabilities, high blood pressure readings, ankle and bilateral foot pain and tenderness, as discussed above, are fully contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.


ORDER

An initial compensable evaluation for hypertension is denied.  

An initial evaluation in excess of 10 percent for right Achilles tendon repair is denied.

An evaluation of 30 percent but no higher for bilateral pes planus is granted subject to the laws governing the award of monetary benefits.

The assignment of a separate disability rating for scar associated with the service-connected right Achilles tendon repair is granted.  


REMAND

As to the claim of entitlement to connection for sleep apnea, to include as being secondary to service-connected hypertension, additional development is warranted.  

The Veteran contends that he is entitled to service connection for sleep apnea, as he believes that the condition began in service with his snoring.  He also believes that his sleep apnea is caused by his service-connected hypertension.  

Service treatment records show that the Veteran reported snoring when he was completing his paperwork for service discharge.  He was diagnosed with obstructive sleep apnea based upon a sleep study in April 2007, approximately two years following separation from service.  

In April 2012, the Veteran underwent a VA examination for sleep apnea by a VA physician who reviewed the claims folder.  The diagnosis was obstructive sleep apnea.  The examiner noted the April 2007 diagnosis and also noted the February 2005 examination finding that the Veteran had a 15 year history of hypertension, chronic sinus congestion, snoring but not waking up choking, but not excessive daytime sleepiness and EKG normal in 2002.  The Veteran currently reported he was tired all the time.  The examiner opined that the sleep apnea was not caused by any diagnosed condition during active duty.  The examiner explained that the diagnosis of sleep apnea must be made with a sleep study.  40% of the general population snores during sleep.  A sleep study is not routinely indicated for hypertension but symptoms and signs include restless sleep, periods of silence terminated by loud snorts or snoring, nocturnal angina, poor concentration and awakening with a sensation of choking, gasping or smothering are the indications for a study.  The Veteran presented with history of snoring, witnessed apnea and excessive daytime sleepiness in 2007 and the diagnostic study was done.  The diagnosis is not made by retrospective historical claims but by a definitive study.  The examiner noted there was no supportive medical history that hypertension caused the sleep apnea, even though hypertension can be exacerbated by untreated sleep apnea.  The examiner concluded that the Veteran's sleep apnea was diagnosed in 2007, not in service.  

The examiner does not directly address whether the Veteran's hypertension aggravated his sleep apnea.  Whether the symptoms clearly noted in service represent the onset of sleep apnea which was confirmed in 2007 should be addressed.  Accordingly, an addendum to the April 2012 VA examination is warranted.  

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who conducted the Veteran's April 2012 examination for his sleep apnea.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  After reviewing the complete record, to include the Board's prior remands, the examiner should offer an opinion on the following:

a) Whether the Veteran's sleep apnea is at least as likely as not (probability of 50 percent or greater) caused or aggravated (i.e., worsened) beyond the natural progress by his service-connected hypertension;

b) If the examiner is of the opinion that sleep apnea has been aggravated by service-connected disability, the examiner should identify the baseline level of the sleep apnea and the degree of disability due to aggravation.

c) Whether the Veteran's sleep apnea at least as likely as not (probability of 50 percent or greater) had its onset in service or is otherwise directly related to his active service.  Also, is it at least as likely as not (probability of 50 percent or greater) that symptoms in service represented the onset of sleep apnea which was not diagnosed until a later date?

The VA examiner's attention is directed to the service treatment records showing complaints of reported snoring when he was completing his paperwork for service discharge.  The examiner is also notified that the Veteran is competent to report the onset and continuity of symptomatology of his snoring.  He is considered a reliable historian as to his complaints of snoring in service.  A complete rationale should be given for all opinions and conclusions expressed.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim for service connection for sleep apnea should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


